                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

                                                         )
 UNITED STATES OF AMERICA                                )   Case No.: 16-cr-463-13
                                                         )   Hon. Virginia M. Kendall
        v.                                               )
                                                         )   DEFENDANT GERONIA FORD’S
 GERONIA FORD                                            )   SENTENCING MEMORANDUM
                                                         )

                                          INTRODUCTION

       Geronia Ford respectfully submits this memorandum in advance of his sentencing scheduled for

July 19, 2021. As the Court is aware, Mr. Ford pled guilty to Count 1 of the indictment, which charged

him with racketeering in violation of 18 U.S.C. § 1962(d). See Dkt. 593, p. 25 (indictment); Dkt. 1312

(Plea Agreement). The “most serious underlying conduct” relevant here—which should drive Mr.

Ford’s sentence for racketeering under the guidelines, see United States v. Garcia, 754 F.3d 460, 483

(7th Cir. 2014)—was stabbing and killing a rival gang member, Sergio Hernandez, on May 15, 2012.

       What Mr. Ford did was inexcusable, and he faces a substantial period of incarceration. But Mr.

Ford was 17 years old at the time of Mr. Hernandez’s death, for which he takes full responsibility. And

he had never served any time prior to his arrest in this case. As described in detail below, even the high

end of a properly-calculated sentencing guideline range would still be less than the 25-40 year

imprisonment range provided in the Plea Agreement. Further, when compared to more senior co-

defendants who were leaders in the Latin Kings enterprise, did not fully accept responsibility, and have

already been sentenced, a 25-year term appears excessive. A sentence below the low end of the range

provided in the Plea Agreement would still be “sufficient, but not greater than necessary” to meet the

sentencing factors articulated in 18 U.S.C. § 3553.

       Mr. Ford looks forward to discussing these matters with the Court at sentencing.
                                            BACKGROUND

I.      PERSONAL BACKGROUND

        Geronia Ford was born in Chicago, Illinois on November 18, 1994. (See PSR ¶¶ 3, 99.) He was

17 at the time he committed the crime against Mr. Hernandez, and he will be 26 years old when is

sentenced on July 19, 2021.

        As described in the letters of support attached as Exhibit A, Mr. Ford is a devoted father of two

young daughters, a beloved son and an uncle. He has two parents that love him and believe in him; they

are heartbroken by his conduct. (PSR ¶¶ 104-05.) But Mr. Ford grew up in a neighborhood riddled with

gang activity, see PSR ¶ 103, and gang activity defined his life until his arrest.

        Mr. Ford was pressured into joining the Latin Kings at age 12. He joined the gang out of fear.

(See PSR ¶ 103.) His only prior conviction (before his arrest in this case) was a juvenile arrest in 2009,

when Mr. Ford was 14 years old. (Id. ¶ 83). Mr. Ford was sentenced to probation for possession of a

firearm, and in the arrest report, Mr. Ford noted that he was already a member of the Latin Kings. (Id.)

According to his mother, his parents relocated more than once in an effort to keep him away from the

gang.   Unfortunately, escape proved impossible for Mr. Ford; other gang members “continually

threatened him until he was forced to join the Latin Kings.” (Id. ¶ 105).

        Gang life also introduced Mr. Ford to illicit substances. Mr. Ford began using marijuana at the

age of 12, cocaine and Xanax by the age of 14, and codeine by the age of 17. (PSR ¶¶ 120-22.) Mr.

Ford also tested positive for both cocaine and marijuana while out on bond in this case. Id. ¶ 125. Mr.

Ford recognizes his addiction and wants to participate in a drug treatment program while serving his

sentence. (Id. ¶ 124). It is important to note again that prior to his arrest in this case, he had only one

conviction, and it was a juvenile offense for which he received probation (which he completed

successfully). (See id. ¶¶ 81-84.)



                                                     2
II.       THE OFFENSE CONDUCT

          Mr. Ford was a “soldier” in the 97th Street Chapter of the Latin Kings. (PSR ¶ 12.) As the Court

is aware from proceedings involving Mr. Ford’s co-defendants, as a soldier, Mr. Ford was accountable

to chapter leadership and was required to follow their rules and directions. (Id. ¶ 11.) Violation of gang

rules could be punished by beatings, or “SOS” (smash on sight) or “KOS” (kill on sight) orders. (Id. ¶

13.) In fact, after Mr. Hernandez’s death in 2012 and before Mr. Ford’s arrest, his daughter was born

and Mr. Ford attempted to disassociate himself from the gang. As a result, leadership issued an “SOS”

order against Mr. Ford, Id. ¶ 32, and he was threatened by other members, see CPDR_010-000086-90.

          Mr. Ford’s duties as a soldier in the Latin Kings included participating in “hood days” where

groups of members would attack rival gangs when they came into Latin King territory, and otherwise

attacking rival gang members. (PSR ¶¶ 13-14). Mr. Ford knew that, due to the gang’s rules, “he would

be violated if he did not participate in hood days, failed to shoot at a rival gang member in Latin King

territory, or if he lost one of the chapter’s guns.” (Id. ¶ 15.)

          On May 15, 2012, Mr. Ford and several other Latin Kings entered an area known to be controlled

by the Almighty Ambrose gang. (Id. ¶ 17; see also Dkt. 1312, Plea Agreement, p. 8-9.) Two men

believed to be Ambrose members “threw down the crown,” a gang sign “meant to disrespect the Latin

Kings.” See Dkt. 1312, Plea Agreement p. 8. Mr. Ford and others stopped, “displayed gang signs using

their hands to show their affiliation with the Latin Kings, and then attacked Hernandez and [another

individual] on the sidewalk, including [Mr. Ford] hitting and battering Hernandez.” Id. at 8-9. During

the fight, Mr. Hernandez “swung a chain” at Mr. Ford, and Mr. Ford pulled out a knife, stabbing Mr.

Hernandez multiple times and leading to his death. Id.1


1
      The PSR refers to the device Mr. Hernandez used during the fight as a “type of cord with which he allegedly struck
      Defendant Ford.” See PSR ¶ 18. Mr. Ford does not know what the reference to a “cord” is and defense counsel do not
      either. Regardless, Mr. Ford does not dispute that he and others jumped out of the car and attacked Mr. Hernandez on
      the sidewalk on May 15, 2012, and that the fight ultimately resulted in his stabbing Mr. Hernandez to death.

                                                             3
       Mr. Ford is extremely remorseful for the senseless violence that led to Mr. Hernandez’s death.

In March, he wrote a letter to Mr. Hernandez’s family, accepting responsibility for the pain he caused

them. (See Exhibit B, Ford Letter to Hernandez Family.) In that letter, Mr. Ford was clear: “there’s

honestly no way I can justify my actions,” which illustrate the senselessness of gang violence: “nothing

good comes out of gang life.” (Id.) Similarly, in his interview with pre-trial services, Mr. Ford

“expressed remorse for his past conduct and reported that he takes full accountability for the past choices

he has made.” (PSR ¶ 39; see also id. ¶¶ 76-77 (acceptance of responsibility).)

III.   THE PLEA AGREEMENT

       On November 16, 2018, Mr. Ford entered into a Plea Agreement “governed in part by Rule

11(c)(1)(A) and Rule 11(c)(1)(C).” See Dkt. 1312. Mr. Ford pled guilty to Count 1 of the Indictment,

see id. ¶ 5, and admitted a series of facts, including “participat[ing] in the conduct of the affairs of the

Almighty Latin Kings Nation street gang through a pattern of racketeering activity described in Count

One of the indictment,” see id. ¶ 6(a). He admitted his role in the murder of Sergio Hernandez, see id.

p. 8-9, participating in residential burglaries with other Latin King members, id. at p. 10, and intimidating

those suspected of cooperating with law enforcement, id. p. 10-12.

       The Plea Agreement contains a guideline calculation. Id. ¶ 9. The key input into that calculation

is the classification of the base offense. The Agreement provides that “[p]ursuant to Guideline § 2A1.1,

the base offense level is 43 because the object of the offense would have constituted felony murder,

specifically, mob action.” Id. ¶ 9(b)(ii)(1). Driven by that assumption, the anticipated offense level was

41 and the advisory sentencing range was 324-405 months’ imprisonment. Id. ¶ 9(d). The parties agreed,

however, that any errors “in applying or interpreting any of the sentencing guidelines may be corrected

by either party prior to sentencing.” Id. ¶ 10.          And, as the Court previously confirmed, it “is

unconstrained by the preliminary calculations contained within the Agreement as, ultimately, the

Agreement explicitly leaves all sentencing guidelines calculations to the Court.” Dkt. 2318 at 5-6.

                                                     4
       The Plea Agreement is governed in part by Federal Rule 11(c)(1)(C). The parties “agreed that

the sentence imposed by the Court shall include a term of imprisonment in the custody of the Bureau of

Prisons of not less than 25 years and not more than 40 years.” Dkt. 1312, Plea Agreement ¶ 11. Mr.

Ford previously moved to withdraw from the Agreement because errors in the document affected his

decision to sign it; he would not otherwise have agreed to the 25-40 year range. See Dkt. 2274 (Motion

to Withdraw), 2298 (Reply). In denying Mr. Ford’s motion, the Court described the consequences of

this provision: if the Court imposes a sentence lower or higher than the range in the Plea Agreement,

“either Ford or the government may withdraw.” Dkt. 2318 (Order Denying Mtn. to Withdraw) at 6-7.

Thus, imposing a sentence below or above the agreed imprisonment term would not necessarily void the

Plea Agreement, but would give the parties the option of accepting the Court’s decision or starting anew.

IV.    MR. FORD’S CONDUCT SINCE BEGINNING TO SERVE HIS SENTENCE

       Mr. Ford has now served more than two years of his sentence at the MCC. Like others at the

MCC, Mr. Ford has been on lockdown for much of that time due to COVID-19. He was only permitted

to leave his cell for 30 minutes per day. (PSR ¶ 117.) Mr. Ford also knows that, regardless of the precise

sentence ordered by the Court, he deserves to serve, and will serve, substantial time.

       That said, Mr. Ford is trying to serve his debt to society productively. While at the MCC last

year, he studied for and received his GED. (See Exhibit C, GED Certificate.) Mr. Ford also completed

a parenting class (see Exhibit D, Certificate) and a pre-Math course (see Exhibit E) prior to the pause in

programming caused by COVID-19. Mr. Ford intends to continue taking advantage of the programming

offered by whatever facility he is placed in, so that he is in as good a position as he can be upon release.

       During his two years at the MCC, Mr. Ford has kept in close touch with his family, particularly

his kids, Cassidy and Lilly. (PSR ¶¶ 101, 107, 117.) Mr. Ford’s only incident over the last two years

was using another inmate’s account to spend extra time on the phone with his kids (Id. ¶ 7.) He hopes

to maintain a close relationship with his kids and their mother despite a long prison term. (Id. ¶ 108.)

                                                     5
                                MR. FORD’S POSITION ON SENTENCING

I.       IMPRISONMENT

         “[A]fter giving both parties an opportunity to argue for whatever sentence they deem appropriate,

the district judge should then consider all of the § 3553(a) factors to determine whether they support the

sentence requested by a party.” Gall v. United States, 552 U.S. 38, 49-50 (2007). These factors include

“the nature and circumstances of the offense,” “the history and characteristics of the defendant,” and

“the need for the sentence imposed” to reflect the statutory purposes of punishment: incapacitation, just

punishment, deterrence, and rehabilitation. 18 U.S.C. § 3553(a)-(b). While the Court must perform a

guideline calculation, it need not find “extraordinary circumstances” to justify a sentence outside the

guidelines range. Gall, 552 U.S. at 47. And the Court should not presume that a sentence within the

advisory guidelines range is reasonable. Nelson v. United States, 555 U.S. 350, 352 (2009).

         A.       A Correct Guideline Calculation Would Produce A Range Of 235-293 Months

                  1.      The Correct Base Offense Level Is 38

         Sentencing begins with a guideline calculation, and the correct guideline calculation here would

produce a range of 235-293 months. Both the Plea Agreement, see Dkt. 1312 (Plea Agreement) ¶ 9, and

the PSR, see PSR ¶¶ 43-78, inaccurately calculate Mr. Ford’s offense level and guideline range.2

          Given that Mr. Ford pled guilty to racketeering, the guideline calculation starts with U.S.S.G. §

2E1.1. That section provides that the base offense level should be 19 or, if higher, “the offense level

applicable to the underlying racketeering activity.” See U.S.S.G. § 2E1.1(a). Thus, the key question is

what offense level is “applicable to the underlying racketeering activity,” and the Seventh Circuit has

previously stated (in a case involving another Latin King RICO conspiracy) that district courts should

look to the “most serious underlying conduct.” Garcia, 754 F.3d at 483-84.


2
     The PSR and Plea correctly place Mr. Ford in Criminal History Category I.


                                                            6
       The “most serious underlying conduct” here is the murder of Mr. Hernandez on May 15, 2012.

It is the crime discussed in detail in the PSR (see PSR ¶¶ 16-21) and Plea Agreement (Dkt. 1312, 8-10).

It is the crime identified as the key predicate act in the Plea Agreement (id. ¶ 9(b)(ii) (“Murder of Sergio

Hernandez. Pursuant to Guideline 2A1.1, the base offense level is 43 because the object of the offense

would have constituted felony murder, specifically, mob action.”) and PSR (see PSR ¶ 45 (“In this

matter, §2A1.1 is applicable as the defendant committed felony murder while engaging in mob action.”).

In fact, the parties agreed in the Plea Agreement that the relevant “underlying racketeering activity” is

murder, not conspiracy to commit murder. See Plea Agreement ¶ 9(b)(v)(3) (“Pursuant to the Guideline

for RICO conspiracy, specifically Guideline § 2E1.1(a)(2) and Note 1, the offense level for the

underlying racketeering activity, namely murder, applies.”), see also id ¶ 9(b)(vi)(2) (similar).

       Thus, under the terms of the Plea Agreement, the only relevant question should be which murder

guideline applies, and a plain reading of the guidelines and federal murder statute leads to a clear answer:

the second degree murder guideline of § 2A1.2. That provision applies because Mr. Hernandez’s death

was not premeditated and the identified felony (“mob action”) is not listed in the federal murder statute,

18 U.S.C. § 1111. The lack of premeditation appears undisputed. The Superseding Indictment to which

Mr. Ford pled guilty identifies six different murders committed “in the conduct of the affairs of the

enterprise” (the Latin Kings). See Dkt. 593 ¶ 9(w)(i)-(vi). But the grand jury only found five of those

six murders to have been premeditated—and deliberately excluded the Hernandez murder from that list.

Id. ¶ 11. Further, in prior briefing before this Court, the government conceded that the Hernandez murder

was not premeditated. See ECF No. 1601, at 12 (the government argues that “pursuant to the existing

plea agreement, the parties agree that Ford’s actions do not constitute premeditated first-degree murder.

Indeed, neither the Superseding Indictment nor the plea agreement describes the Hernandez murder as

one committed in the first degree.”) (emphasis in original).



                                                     7
        While both the Plea Agreement and PSR contend that the Hernandez murder qualifies as First

Degree Murder under § 2A1.1 because it is a felony murder (the felony being state-law “mob action”),3

that is legal error. State-law “mob action” does not qualify a murder as a first degree murder under

federal law. The federal murder statute, 18 U.S.C. § 1111(a), states:

                 Murder is the unlawful killing of a human being with malice aforethought.
                 Every murder perpetrated by poison, lying in wait, or any other kind of
                 willful, deliberate, malicious, and premeditated killing; or committed in
                 the perpetration of, or attempt to perpetrate, any arson, escape, murder,
                 kidnapping, treason, espionage, sabotage, aggravated sexual abuse or
                 sexual abuse, child abuse, burglary, or robbery; or perpetrated as part of a
                 pattern or practice of assault or torture against a child or children; or
                 perpetrated from a premeditated design unlawfully and maliciously to
                 effect the death of any human being other than him who is killed, is murder
                 in the first degree.

                 Any other murder is murder in the second degree.

        It is undisputed that the Hernandez murder was not premediated, and similarly undisputed that

“mob action” is not one of the enumerated felonies creating “felony murder” under 18 U.S.C. § 1111(a).

And because Section 1111 provides a specific list of enumerated felonies that make a “felony murder”

a first degree murder under federal law, that list is exclusive for liability and for sentencing purposes.

Because “mob action” is not one of the felonies listed, it cannot be used to justify a first-degree sentence

against Ford, either under the federal murder statute or the sentencing guidelines.

        The Tenth Circuit considered an analogous issue in United States v. Fortier, 180 F.3d 1217, 1226

(10th Cir. 1999). The defendant in Fortier received stolen firearms, sold them, and gave the proceeds

to Timothy McVeigh to finance the bombing of the Murrah Federal Building in Oklahoma City. Id. The



3
    The government previously asserted that the “mob action” theory was the basis on which it asserts that Section 2A1.1
    applies. See ECF No. 1601, at 2 (“In light of these factual admissions, the parties agreed that, pursuant to Guideline
    §2A1.1, Ford’s murder of Sergio Hernandez is governed by a base offense level of 43, because Ford’s actions constituted
    felony murder - specifically, mob action.”), id. at 12-13 (the government representing that “Guideline § 2A1.1 applies
    because Ford committed felony murder - the felony being mob action, under Illinois law. It is on that basis alone that
    Sentencing Guideline §2A1.1 (and a base offense level of 43) applies.”) (italics in original, bold added).


                                                            8
defendant pled guilty to several charges, including conspiracy to transport stolen firearms. Id. at 1222.

At sentencing, the district court applied a series of cross-references to the murder section of the

sentencing guidelines. Id. When choosing between which of the federal murder sentencing options best

applied to the case, the district court picked first-degree murder because that was what the court believed

was most consistent with the defendant’s intent:

           Chapter 2A1 governs homicide offenses and provides us with the following options:
           2A1.1, first-degree murder; 2A1.2, second-degree murder; 2A1.3, voluntary
           manslaughter; 2A1.4, involuntary manslaughter; and 2A1.5, conspiracy to commit
           murder. Mr. Fortier argues for section 2A1.4, while the government sides with the
           district court’s application of section 2A1.1. The [district] court selected the more
           serious guideline because it opined “the plain meaning of § 2K2.1(c)(1) suggests
           that the court can, and should, look to the nature of the crime that a defendant
           facilitated by transferring defendant's own intent. Because the other crime was a
           bombing which resulted in 168 deaths, the [district] court felt it appropriate to attach
           the severe consequences of the first-degree murder guideline.

Fortier, 180 F.3d at 1225–26.

       The Tenth Circuit vacated and remanded for resentencing. Citing previous circuit precedent, the

court determined that when picking which of the various “murder” options under the guidelines applied,

it could not pick “felony first degree murder” unless the murder related to one of the specific felonies

enumerated in Section 1111(a):

           The doctrine of felony murder expresses a highly artificial concept that generally
           deserves no extension.... In keeping with our desire not to unduly expand the
           doctrine, we hold our decision in the context of sentencing must be made with 18
           U.S.C. § 1111(a) as a guide.

Id. at 1226. There, because the defendant’s crime was not committed in the course of any of the specific

felonies enumerated in Section 1111(a), the defendant could not be sentenced with reference to Section

2A1.1 of the sentencing guidelines, and instead had to be sentenced under the guidelines for non-

premeditated murders. Id.

       The Seventh Circuit essentially adopted the logic of Fortier in United States v. Thomas, 280 F.3d

1149, 1156–58 (7th Cir. 2002). The defendant in Thomas was convicted of bartering stolen firearms and

                                                     9
being a felon in possession. As in Fortier, the district court had used a cross-reference within the

guidelines, finding that because death resulted from the conduct, it was appropriate to use the “most

analogous offense guideline” from the homicide guidelines. Id. at 1155 (citing U.S.S.G. § 2K2.1). The

district court in Thomas (as in Fortier) chose 2A1.1—felony first-degree murder—but the Seventh

Circuit reversed. Id. at 1155-58. The Seventh Circuit’s rationale is directly applicable here, where the

government is not arguing premeditation and none of the enumerated felonies in Section 1111 exist:

           The government argues that despite the lack of findings supporting
           premeditation, the district court’s selection of first degree murder can be
           sustained under the felony murder doctrine. Under that doctrine, every murder
           “committed in the perpetration of, or attempt to perpetrate, any arson, escape,
           murder, kidnaping, treason, espionage, sabotage, aggravated sexual abuse or
           sexual abuse, burglary or robbery ... is murder in the first degree.” 18 U.S.C. §
           1111(a). Thomas responds that because his offenses of conviction—unlawful
           possession of a firearm as a convicted felon and bartering a stolen firearm—are
           not among those offenses listed as predicate felonies, the felony murder doctrine
           cannot apply. He relies on a Tenth Circuit case which holds that in order for the
           felony murder to apply, the defendant's offense of conviction must serve as a
           predicate felony under 18 U.S.C. § 1111(a). United States v. Fortier, 180 F.3d
           1217, 1226 (10th Cir. 1999). . . .

           [T]he district court did not address the question whether Thomas committed
           robbery or any other act that could be the basis of a felony murder finding. All
           the court found was that Thomas was involved in the theft of Leal's gun, and
           theft is not one of the predicate offenses listed in 18 U.S.C. § 1111(a). Just as a
           court needs facts to support a finding of premeditation for “regular” first degree
           murder, it needs facts to support a felony for first degree felony murder . . . .
           Therefore, the district court's selection of first degree murder under a felony
           murder theory cannot stand.

Thomas, 280 F.3d at 1157–58.

       The bottom line is that because: (1) there was no premeditation, see Dkt. 1601 at 12-13; and (2)

“mob action” is not one of the enumerated felonies in 18 U.S.C. § 1111(a), Mr. Ford’s role in Mr.

Hernandez’s death was second degree murder and setting his base offense level with reference to

U.S.S.G. § 2A1.1 would be incorrect. See 18 U.S.C. § 1111(a) (“Any other murder is murder in the

second degree.”); compare U.S.S.G. § 2A1.1; with § 2A1.2.


                                                   10
       The PSR also attempts to get to the First Degree Murder guideline from another direction, arguing

that “the underlying offense is conspiracy or solicitation to commit murder, U.S.S.G. § 2A1.5 . . . [and

s]ince the offense resulted in the death of a victim, U.S.S.G. § 2A1.1 (First Degree Murder) is applied.

U.S.S.G. § 2A1.5(c)(1).” PSR ¶ 46. Respectfully, that analysis is flawed for at least three reasons.

       First, the statement that “the underlying offense is conspiracy to commit murder” is incorrect.

The Plea Agreement explicitly lists the offenses “comprising the racketeering activity.” See Dkt. 1312,

Plea Agreement § 9(b)(i). The “underlying offenses” listed as comprising the racketeering activity are

the murder of Mr. Hernandez, two subsequent attempted murders, and one instance of witness tampering.

See id. 9(b)(ii)-(v). Mr. Ford did not plead to the underlying offense of “conspiracy to commit murder”;

he pled to the underlying offenses actually listed, and it would be unfair to change the underlying offense

listed in the Plea Agreement for sentencing purposes while holding Mr. Ford to the rest of the Agreement.

       Second, the PSR’s reading of the Sentencing Guidelines would collapse Sections 2E1.1 and

2A1.5 into a single guideline requiring application of the First-Degree Murder guideline in every case

where a RICO conspiracy leads to the death of a victim. Every case to which Section 2E1.1 applies

could, by definition, be called a “conspiracy”—racketeering requires one. Thus, under the PSR’s logic,

every case charged as a RICO conspiracy where someone dies would, by definition, fall within the

guideline for Section 2A1.5 and, by definition (as someone has died), Section 2A1.5(c)(1) would also

apply. But if the drafters of the Sentencing Guidelines intended that result, they surely would have said

it in a much more straightforward way—by simply saying that if death resulted from a RICO conspiracy,

Section 2A1.1 applied. They did not.

       Third, if the PSR’s application of the guidelines were correct, Section 2A1.1 would have to apply

to every single defendant in this case—whether or not he personally participated in any actual murder.

The offense referenced in Guideline Section 2A1.5(c)(1) is conspiracy to commit murder. If that is the



                                                    11
“underlying offense” applicable to Mr. Ford, it is the “underlying offense” applicable to every defendant.

And as the indictment describes, there were six murders committed “in the conduct of the affairs of the

enterprise,” five of which (all but the Hernandez murder) were premeditated. See Dkt. 593 ¶¶ 9(w)(i)-

(iv), 11. As the Seventh Circuit described in a prior appeal arising from this very case, when sentencing

a defendant, “the overt acts personally committed by a defendant do not establish the most serious

underlying racketeering activity attributable to him.” United States v. Porraz, 943 F.3d 1099, 1103 (7th

Cir. 2019). Instead, members of a conspiracy are liable for the conduct of others in furtherance of the

jointly taken criminal activity and reasonably foreseeable in connection with such conspiracy. Id.

       Thus, under the PSR’s rationale, all of Mr. Ford’s co-defendants—and indeed all Latin Kings—

should be sentenced under the cross-reference in Section 2A1.5(c)(1) for the murder of Mr. Hernandez,

or for any of the six murders carried out by Latin Kings as part of this RICO enterprise. But that is not

what has happened to date in these cases. Neither defendant in Porraz nor Garcia was sentenced using

the cross-reference to Section 2A1.1 in Section 2A1.5(c)(1), even though it is indisputable that “the

offense” for which they were sentenced (conspiracy or solicitation to commit murder, because that’s

what Latin Kings are required to do), “resulted in the death of a victim.”

       Accordingly, the PSR’s assertion that even if the “felony murder via mob action” theory in the

Plea Agreement were legally flawed (which it is), the correct calculation gets to the same place through

the cross reference in U.S.S.G. § 2A1.5(c)(1), is incorrect. Mr. Ford did not plead guilty to “Conspiracy

or Solicitation to Commit Murder” (so that is not the right predicate offense) and the senior-level Latin

King defendants who did plead to that very offense as part of the same alleged RICO enterprise have not

been sentenced under that section, even though one or more victims’ death clearly resulted from the

alleged conspiracy. Thus, this theory cannot save the error in the Plea Agreement, and the correct Base

Offense Level Applicable to Mr. Ford is 38, see U.S.S.G. § 2A1.2.



                                                   12
                 2.       The Proper Adjustments Lead To A Guideline Range of 235-293 Months

        As described above, with the Hernandez murder properly classified as second-degree murder,

Mr. Ford’s initial base offense level is 38 (5 levels below the 43 stated in the Plea Agreement). See

U.S.S.G. § 2A1.2. After factoring in adjustments under U.S.S.G § 3D1.4 and U.S.S.G § 3E1.1 consistent

with the Plea Agreement, however, Mr. Ford’s offense level increases to 41.

        This is due to adjustments described in the Plea Agreement for multiple offenses. See U.S.S.G.

§ 2E1.1, Application Note 1. Pursuant to U.S.S.G. § 3D1.2(d), the listed offenses in the Plea Agreement

each count as a separate group. See U.S.S.G. § 3D1.4, Application Note 1. For Mr. Ford, a November

2014 attempted murder listed in the Plea Agreement has an offense level of 35, creating one unit.

U.S.S.G. § 3D1.4(a). A 2014 offense listed in the Plea Agreement has an offense level of 33, creating

one-half unit. U.S.S.G. § 3D1.4(b). Witness tampering has an offense level of 30, adding one-half unit.

Id. With one unit applicable to the second degree murder charge, there are three total units, adding three

offense levels to the base offense level of 38 and creating an offense level of 41. U.S.S.G. § 3D1.4.

        That said, Mr. Ford also has “clearly demonstrated acceptance of responsibility for the offense,”

see PSR ¶ 76, and timely notified the authorities of his intention to enter a guilty plea, see PSR ¶ 77.

Accordingly, Mr. Ford’s offense level should be reduced by three levels, bringing him to a total offense

level of 38. See U.S.S.G. 3E1.1(a)-(b).4 With a total offense level of 38 and a Criminal History Category

of I, Mr. Ford’s properly-calculated sentencing guideline range should be 235-293 months.5




4
     Mr. Ford admits his guilt and is remorseful. While he did seek to withdraw from his plea agreement (which was
    negotiated by prior defense counsel), he never sought to take his case to trial. As such, Mr. Ford should receive the 3-
    point reduction for acceptance of responsibility.
5
    Mr. Ford also notes that, when he was arraigned on the superseding indictment on February 8, 2018, he was expressly
    told that the maximum term of imprisonment that he was facing was 20 years. See 2/18/18 Tr. at 33:13-34:1 (“[AUSA
    OWENS]: Your honor, Mr. Ford is charged in Counts One and Two of the superseding indictment. . .. Both of these
    carry a maximum term of imprisonment of 20 years . . .. THE COURT: Okay. All right. Do you understand, Mr. Ford,
    that if you’re convicted, that’s the maximum amount of time and penalty you can receive? DEFENDANT FORD: Yes.”)

                                                            13
       B.      Other Mitigating Factors Suggest That Even The Low End Of The Plea
               Agreement’s Range Would Be Excessive Punishment For Mr. Ford.

       Mr. Ford fully accepts responsibility for his horrific acts, and he understands he deserves to serve,

and will serve, substantial prison time. The only question before the Court is whether, for example, he

should serve a 25 year sentence, or something modestly less or more. Without minimizing his egregious

conduct, there are several factors the Court should consider in mitigation.

       First, as described above, Mr. Ford was 12 when he joined the Latin Kings and 17 years old

when he killed Sergio Hernandez. “[A] district court may properly consider a defendant’s age as it

relates to the possibility of her committing crimes in the future.” United States v. Carter, 538 F.3d 784,

792 (7th Cir. 2008) (citing United States v. Holt, 486 F.3d 997, 1004 (7th Cir. 2007) (affirming a below-

guidelines sentence where the district court’s reason for the variance was that the defendant would be

middle-edged when he was released, making it unlikely he would be involved in another violent crime).

While murder cannot be minimized as a youthful indiscretion, the reality is that Mr. Ford was a teenager

when he committed the worst of his criminal acts. It is now nearly a decade later; today, Mr. Ford is 26

and a father of two, has renounced his membership in the Latin Kings, and is not the same person he was

when he committed that horrible act. He will be in his 40s (at the earliest) when he is released, and will

have no reason to engage in violent crime. While age certainly does not justify what Mr. Ford did, he

respectfully submits that it is a mitigating factor that the Court should consider.

       Second, this is Mr. Ford’s first adult criminal conviction. See PSR ¶ 84. While he had some

gang-related arrests when he was under 18, see PSR ¶¶ 88-97, he never served any time prior to his arrest

in this case. See Sentencing Recommendation at 4 (“In mitigation, the defendant is a young man who,

prior to this case, had never been imprisoned.”). His first time in prison will be a lengthy one, but Mr.

Ford will be rehabilitated by a far shorter sentence then others who should have learned their lessons

during prior prison terms.


                                                    14
        Third, a comparison to others who have either pled guilty or were convicted after a trial in this

very case suggests that the sentencing range in the Plea Agreement (of 25-40 years) is longer than

necessary to serve the Section 3553 factors. Mr. Ford notes the following:

             •   Mr. Porraz was a leader of the Latin Kings—he had risen from a soldier to an Inca over
                 a 9 year period. See Porraz, 943 F.3d at 1101. Mr. Porraz ran the Chicago chapter of the
                 Kings and personally shot at rival gang members on 5 separate occasions. He also gave
                 SOS orders, which were clear directions to kill. Id. at 1104 & n.1. Moreover, Mr. Porraz
                 had a substantial criminal history prior to his arrest in this case, and as Inca “controlled
                 the chapter’s drug-trafficking activities, ensured that the chapter was well stocked with
                 guns, and required members to participate in hood days.” Id. at 1101. He received a 188
                 month sentence (15 years and 8 months). See id.

             •   Mr. Denava spent 10 years with the Latin Kings and served as both Enforcer and Inca.
                 See Dkt. 1753 (Gov’t Sentencing Memo) at 1. According to the government, “[f]or nearly
                 a decade, he acted with total disregard for the value of human life, and for the law.” Id.
                 at 19; see id. at 5 (Denava’s conduct evinced a “depraved indifference to human life”).
                 According to the government, Mr. Denava is personally responsible for “numerous
                 murders and other violent acts that he ordered or himself committed or attempted.” Id. at
                 1 (emphasis added). Moreover, Mr. Denava orchestrated the savage beating of a member
                 of the rival Spanish Vice-Lords, leaving him permanently brain damaged. Id. at 6-10. In
                 addition to the “many heinous and depraved acts” for which he was being sentenced in
                 this case, Mr. Denava had an extensive criminal history prior to this Indictment, and he
                 was placed in Criminal History Category III. Id. at 17. Mr. Denava received a sentence
                 of 200 months’ imprisonment (16 years, 8 months). See Dkt. 2365 at 2.

             •   Mr. Luczak was found guilty to Count I after a trial. As the government described, he
                 was sentenced for “two decades of violent gang activity” including “among the most
                 serious crimes prosecuted in federal court.” Dkt. 1781 (Gov’t Sentencing Memo) at 14.
                 He was a Latin King for over 20 years and served both as Inca and Cacique. Id. at 2.
                 Before this case, Mr. Luczak already had 16 criminal convictions. Id. at 18. And one of
                 the predicate acts he was indicted for in this case was the intentional, first-degree murder
                 of Juan Serratos. See Dkt. 593 ¶¶ 9(w)(ii) and 11.6 Moreover, his part of the Latin Kings
                 racketeering enterprise included personally carrying out numerous attacks, including
                 attempted murder, an attempted bombing (he threw dynamite at a rival’s home), burning
                 a rival’s car, drug robberies, several beatings, and well as killing Mr. Serratos and
                 bragging that “I’m the one that got [Mr. Serratos].” See Dkt. 1781 at 4-10. Mr. Luczak
                 received 210 months’ imprisonment (17 years, 6 months) despite his extensive, 20-year
                 criminal history, his leadership roles in the Latin Kings, and the substantial evidence
                 elicited at a trial of his direct involvement in numerous crimes, including murder.


6
    The jury did not agree with the special finding requested by the government with respect to the Serratos murder, but the
    government advised the Court that it did not matter for purposes of sentencing, given the overwhelming evidence that
    Mr. Luczak killed Mr. Serratos. See Dkt. 1781 (Gov’t Sentencing Memo) at 6-7.

                                                            15
           •   Mr. Trevino was indicted both for participating in the Latin Kings’ RICO enterprise and
               for personally murdering someone as part of his gang responsibilities—in a killing the
               grand jury found to have been premeditated. See Dkt. 593 ¶¶ 9(w)(v), 11. In his Plea
               Declaration, he admitted to being the “Enforcer for the 97th Street Chapter of the
               Southeast Region. Dkt. 1331 (Trevino Plea Declaration) at 3. In this leadership role, Mr.
               Trevino personally beat another gang member, including stomping on his head, merely
               for disrespecting the Latin Kings. Id. at 5. And he admitting to shooting at members of
               the rival Aztec Soul gang after they made hand signs symbolizing disrespect for the Latin
               Kings, in an event that lead to one Aztec Soul being “shot in the stomach and
               sustain[ning] life-threatening injuries.” Id. at 5-6. As the government summarized, Mr.
               Trevino “personally took part in gruesome violence in furtherance of the Latin Kings
               racketeering conspiracy—the fatal shooting of Ismael Perez in the chest; the shooting of
               R.V. in the stomach, causing nine holes to his body with one bullet and sending him to a
               hospital for two months; and the beating and stomping of J.A., shattering his cheek bone,
               merely because J.A. had slighted another Latin King. Trevino also took part in other
               shootings, the intimidation of a witness to the Perez murder, and extortion against gang
               members under his command as his chapter’s Enforcer of the Latin Kings’ constitution
               and manifesto and his chapter’s hood laws.” Dkt. 2195 (Gov’t Sentencing Memo) at 1.
               Yet the government only recommended a sentence of 240 months for Mr. Trevino, see
               id. at 21, and the Court sentenced him to 210 months (17 years and 6 months)—far less
               than what is being requested for Mr. Ford.

       Again, without minimizing the seriousness of Mr. Ford’s conduct, when considering all the facts,

he does not deserve a sentence materially longer than the sentences that Messrs. Denava, Luczak, or

Trevino received. Each of Messrs. Denava, Luczak, and Trevino had extensive criminal histories prior

to this RICO indictment. Denava, Luczak, and Trevino were grown men (not teenagers) when they

participated in vicious crimes, repeated over many years. Each of them were more involved in the Latin

Kings, over a longer time period than Mr. Ford. Indeed, each of Messrs. Denava, Luczak, and Trevino

were leaders of the Latin Kings enterprise—and are at least as culpable as the soldiers they directed for

the violent acts committed. And all three of these men participated in murders. Moreover, unlike Mr.

Ford, none of them acknowledged the full extent of their guilt or truly expressed remorse, and indeed

one of the three denied his guilt through a full trial on the merits. Respectfully, if even half of what the

government said about these three men in its Sentencing Memoranda is true, Mr. Ford should receive a

shorter prison sentence than any of them.



                                                    16
       By contrast, the government will likely compare Mr. Ford to Alonzo Horta, another co-defendant.

Mr. Horta was a soldier in the Latin Kings who pled guilty and received a 27-year sentence. But his

criminal history and offense conduct is also worse than Mr. Ford’s.

       Mr. Horta was in Criminal History Category II at the time of sentencing due to prior convictions

for battery and drug possession. See Dkt. 2266 (Gov’t Sentencing Mem.) at 17. And separate from this

criminal history, “Horta’s record otherwise consists of one aggravation after another across his at least

five years in the Latin Kings.” Id. at 18. Horta severely beat one rival gang member, shot at another,

and committed armed robbery. Id. at 4-10. Most seriously, on April 9, 2018, Mr. Horta brought a gun

with him to a party in the Spanish Vice Lords’ territory, with the intent to kill. Mr. Horta pulled out his

gun, chased Alfonso Calderon, and shot him five times while he was running away. See Dkt. 2029

(Horta Plea Agreement) p. 8-9. Mr. Horta’s murder of Mr. Calderon was indicted as a premeditated

murder, see Dkt. 593 ¶¶ 9(w)(vi) and 11, committed while he was a legal adult, whereas Mr. Ford’s

killing of Mr. Hernandez was not premeditated, id. ¶¶ 9(w)(iv) and 11, and occurred while Mr. Ford was

a minor. Separately, and in addition to these horrific, violent crimes, Mr. Horta “personally distributed

cocaine” and, upon his arrest, officers recovered 8 bags of cocaine and 20+ rounds of live ammunition

from his bedroom. Dkt. 2029, p. 10. More generally, Mr. Horta’s life was characterized by “hatred,

contempt, and remorselessness,” which his social media posts describe in detail. See Dkt. 2266 (Gov’t

Sentencing Memo) at 18. Respectfully, Mr. Ford deserves materially less time in prison then Mr. Horta

received, and a sentence closer to that given to Messrs. Denava, Luczak, and Trevino would be sufficient,

but not greater than necessary, to meet the Section 3553 factors.




                                                    17
II.        SUPERVISED RELEASE

           The Pre-Trial Services Officer recommends three years of supervised release following Mr.

Ford’s term in custody. Mr. Ford has no objection to a three-year term of supervised release and does

not object to the proposed conditions of supervised release recommended in the PSR.7

III.       FINE

           The Pre-Trial Services Officer does not recommend a fine. As the PSR states, Mr. Ford does not

have the funds to pay a fine. (PSR ¶ 134.) Mr. Ford respectfully requests that the Court not impose a

fine.

    Date: July 6, 2021                                 Respectfully submitted,

                                                       KIRKLAND & ELLIS, LLP


                                                       /s/ Michael Slade
                                                       Brian D. Sieve, P.C. (6199741)
                                                       Michael B. Slade (6274231)
                                                       Ernst Pierre-Louis (6336563)
                                                       300 North LaSalle
                                                       Chicago, Illinois 60654
                                                       Phone: (312) 862-2000
                                                       Fax: (312) 862-2200
                                                       E-Mail: bsieve@kirkland.com
                                                               mslade@kirkland.com
                                                               ernst.pierrelouis@kirkland.com

                                                       Counsel for Defendant Geronia Ford




7
       Mr. Ford does note that the recommended supervised release conditions include up to 104 drug tests per year. See PSR,
       p. 24 (Mandatory Condition 6) and 25 (Discretionary Condition 9). While Mr. Ford has no objections to drug testing,
       he has some concerns that travelling to be drug tested twice a week for a three year period could interfere with seeking
       employment and (once he finds a job) successfully remaining gainfully employed. Mr. Ford assumes that the actual
       program of substance abuse testing implemented by his probation officer will be sufficient to ensure that he remains
       clean post-release without being so burdensome that it interferes with his ability to obtain a job and meet the requirements
       of that job.


                                                                 18
                                 CERTIFICATE OF SERVICE

        On July 6, 2021, a copy of the foregoing was filed electronically. Notice of this filing will

be sent by operation of the Court’s electronic filing system to all parties indicated on the electronic

filing receipt.



                                                        /s/ Michael Slade
                                                           Michael B. Slade
                                                  Counsel for Defendant Geronia Ford
